 
 
Exhibit 10.2

 
AMENDMENT AGREEMENT OF FACILITY AGREEMENT
 
Date: Effective as of July 19, 2015
Contract No.: [R-19507-001]

Reference is made to that certain Facility Agreement — RMB5,000,000.00
Uncommitted Revolving Loan Facility Letter (Contract No. R-19507) (as may be
amended, restated, supplemented or otherwise modified from time to time, the
"Facility Letter"). All capitalized terms used but not defined herein shall have
the same meanings as those defined in the Facility Agreement.


It is hereby agreed as follows:


1.  The Facility Agreement shall be amended as follows:


7.      AVAILABILITY PERIOD
 
    7.1    The Facility shall be available until July 19th, 2016 subject to the
conditions precedent set out in this Facility Letter, unless it is terminated
before that date  ("Availability Period").


2.  Other terms and conditions of the Facility Agreement shall remain unchanged.
Among other things, the representations and warranties given thereunder are
still valid after the amendment.


3.  To the extent any Supplementary Agreement has been entered into between the
parties on or before the original Facility Availability Expiry Date, this
Amendment Agreement shall replace such Supplementary Agreement. Such
Supplementary Agreement is deemed terminated hereby on the date hereof and of no
further force and effect.


Calgon Carbon (Suzhou) Co., Ltd. hereby confirms that:


(i) we fully understand the relevant provisions of foreign exchange control
regulations under which "if the security is enforced under Wai Bao Nei Dai,
prior to the obligor fulfilling all of its obligation owned to the security
provider, the obligor shall be refrained from entering into a new secured
transaction by Wai Bao Nei Dai, unless obligor obtains approval from the SAFE
(i.e. the State Administrative of Foreign Exchange and any of its local branch,
administrative office or sub-branch, as the case may be)"; and (ii) we do not
fall under such circumstance as mentioned above where we should refrain from
entering into this Facility Agreement. "Wai Bao Nei Dai" means a cross border
security for onshore obligations in which the security provider is registered
offshore (outside the People's Republic of China, the security provider
registered in Hong Kong Special Administrative Region, Macao Special
Administrative Region or Taiwan shall be deemed offshore security provider) and
the obligor and the creditor are both registered onshore (inside the People's
Republic of China).



 
 
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 

Calgon Carbon (Suzhou) Co., Ltd               /s/ Sunny Liu, Finance Manager  
 Authorized Signatory(ies)     Date: August 7, 2015     (Official Corporate
Seal)               
Bank of Tokyo-Mitsubishi UFJ (China), Ltd.,
acting by and through its Shanghai Branch
  By:/s/ Mr. Kazuma Inoue, Deputy General Manager   Authorized Signatory(ies)   
Date: August 7, 2015   

 
 
 
For Bank Use Only
 CIF Code
   
 
Manager
Maker
Signature
  Verify
 
   
Manager
Maker Signature
  Verify
 Ringi No                  
 Version
 No
                 
 Contract
 No
                 

 
 

 
 
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


 
    EXHIBIT

 
    Form of Advance Request
 
Date[     ]


Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch
20/F, AZIA Center, 1233 Lujiazui Ring Road, Shanghai


Attention: [ ]


Re:RMB5,000,000.00 Uncommitted Revolving Loan Facility Letter dated August 14th,
2014 (the
"Facility Letter")


We refer to the Facility Letter mentioned above and request an advance under
that Facility
Letter.


Amount requested:                                          RMB[]


Please make the funds available on [* specify date of advance *]. Such fund
should be credited into
our RMB account opened with [* specify bank name of the account number of [ ].


We confirm and undertake the following.
 
 


 (i)  
No Event of Default (as defined in the Facility Letter) subsists at the date of
this request, or will subsist at the proposed date of advance under this request
or the result from the provision of the advance requested under this request.

 (ii)  
The representations and warranties by us in the Facility Letter are true as at
the date of this request and will remain true as at the proposed date of advance
under this request.

 (iii)  
The funds will be used exclusively for general working capital and will be used
for payment of:



o      Purchase Expenses (payment of        )
o      General Expenses (payment of                         )
o      Others (payment of                                                 )
and without prejudice to the general purpose of the working capital
requirements, we will promptly submit a formal explanation to you if the
specific purpose for the drawdown amount is to be changed.
 (iv)  
This advance will be repaid in full on [* insert repayment date *].

 (v)  
We will pay interest on the advance on the repayment date and otherwise comply
with all terms of the Facility Letter as it applies to this advance.

 (vi)
The proceeds of the advance will not be misappropriated, or applied
towards investments in fixed assets or equity interests, or applied in
connection with any production,  operation or purpose prohibited by the laws,
directives or policies of the PRC.

 
 
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch
 
 
 

--------------------------------------------------------------------------------

 
 
 
 (vii)  
You are entitled to change our means of payment from our own payment to your
bank entrusted payment.

 (viii)  
You are entitled to monitor our relevant accounts with you and other banks.

 (ix)  
You are entitled to inspect and monitor the use of the proceeds of the advance
in accordance with the Facility Letter and the Letter of Undertaking (as defined
in the Facility Letter) to which we are a party.

 (x)  
This request should be read together with the Facility Letter.

 (xi)  
we will provide all the business contracts, invoices and other relevant
documents and materials relating to the use of this advance, as requested by
you.

 (xii)  
The means of your entrusted payment will be applied to any loans  under the
Facility Letter.

 (xiii)  
we fully understand the relevant provisions of foreign exchange control
regulations under which "if the security is enforced under Wai Bao Nei Dai (as
defined below), prior to the obligor fulfilling all of its obligation owned to
the security provider, the obligor shall be refrained from making any new
drawdown, unless obligor obtains approval from the SAFE (i.e. the State
Administrative of Foreign Exchange and any of its local branch, administrative
office or sub-branch, as the case may be)", and we confirm that, as of the date
of this Form of Advance Request,

q
we have no transaction secured by Wai Bao Nei Dai.

q
we have transaction(s) secured by Wai Bao Nei Dai, but the security under such
Wai Bao Nei Dai is not enforced.

q
we have paid off the debts owned to the security provider under Wai Bao Nei Dai,
and we will provide to you the relevant documents relating to obligation
default, registration of external debt(s) and repayment (including but not
limited to the registration certificates for external debts contract conclusion
and outstanding balance) at your request completely and authentically.

q
we have some outstanding debts owned to the security provider under Wai Bao Nei
Dai, but we have obtained approval from the SAFE to make new drawdown pursuant
to the Facility Agreement (the approval certificate and related documents,
please refer to the attachment).

 
"Wai Bao Nei Dai" means a cross border security for onshore obligations in which
the security provider is registered offshore (outside the People's Republic of
China, the security provider registered in Hong Kong Special Administrative
Region, Macao Special Administrative Region or Taiwan shall be deemed offshore
security provider) and the obligor and the creditor are both registered onshore
(inside the People's Republic of China).

 
 
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
For and on behalf of
  Calgon Carbon (Suzhou) Co., Ltd.              
Authorised Signatory
 

 
 
 
 
 
 
We confirm receipt of this
Advance Request and agree to the terms stipulated. And we confirm the interest
rate applicable to
this advance is [*insert rate*].

Bank of Tokyo-Mitsubishi UFJ (China), Ltd.
Acting by and through its Shanghai Branch
 



By:      
Authorized Signatory
 

 
 
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch

                                                   